Case: 1:19-cv-00371-JRA Doc #: 22 Filed: 09/29/20 1 of 3. PageID #: 465
      Case: 1:19-cv-00371-JRA Doc #: 22 Filed: 09/29/20 2 of 3. PageID #: 466




       The R&R in this matter first concluded that Robertson’s claim that the detective

investigating his crime gave false testimony had been procedurally defaulted. In his objections,

Robertson effectively concedes this default, but he argues that the default should be excused

because his state court counsel was ineffective. The R&R resolved this argument:

       However, claims of ineffective assistance of counsel cannot provide cause for the
       procedural default of another claim if the ineffective assistance claim itself is
       procedurally defaulted. Edwards v. Carpenter, 529 U.S. 446, 453 (2000). Although
       “that procedural default may [] itself be excused if the prisoner can satisfy the
       cause-and-prejudice standard with respect to that claim.” Id. (emphasis original).
       Here, Robertson procedurally defaulted any claim of ineffective assistance of trial
       or appellate counsel. He did not raise a claim of ineffective assistance of trial or
       appellate counsel in his direct appeal or through the filing of an Ohio App. R. 26(B)
       application and he has not argued or demonstrated cause and prejudice to overcome
       his procedural default of a claim of ineffective assistance of counsel. Thus,
       Robertson cannot demonstrate “cause” necessary to avoid his procedural default of
       Ground One.

Doc. 20 at 17. Robertson has not identified any error in this analysis. Moreover, as the record

reflects that Robertson never presented an ineffective assistance of counsel claim to the state court

and has wholly failed to demonstrate cause and prejudice related to such a claim, the R&R

correctly concluded that his first claim for relief was procedurally defaulted.

       The R&R founds that Robertson’s second ground for relief, that his conviction was against

the manifest weight of the evidence, was not cognizable in a federal habeas proceeding.

Robertson has not attacked this finding in any manner. Instead, Robertson again reiterates that

he seeks to raise numerous other arguments. These arguments, however, are foreclosed. As the

R&R properly noted, Robertson did not raise them until his traverse (or later supplements). They

are therefore not properly before this Court.

       Robertson’s objections lack merit. The R&R is hereby ADOPTED IN WHOLE, and

Robertson’s petition is hereby DENIED.

       The Court certifies, pursuant to 28 U.S.C. '1915(A)(3), that an appeal from this decision
Case: 1:19-cv-00371-JRA Doc #: 22 Filed: 09/29/20 3 of 3. PageID #: 467
